Citation Nr: 1615847	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  12-30 750A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable rating for a sacral stress fracture. 


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

N. Missouri, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May to December of 2003. 

This matter is before the Board of Veteran's Appeals (Board) on appeal of an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

The Board previously remanded this matter for development in December 2013.


FINDING OF FACT

For the entire appeal period, the Veteran's sacral stress fracture was manifested by forward flexion of the spine greater than 60 degrees and a combined range of motion greater than 120 degrees, with objective evidence of painful motion.   


CONCLUSION OF LAW

The criteria for a disability rating of 10 percent, but no higher, for the Veteran's sacral stress fracture have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); C.F.R. § 4.71a, Diagnostic Code 5236 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).
VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant notice was provided in March 2008.

Here, the Veteran's increased rating claim arises from her disagreement with the initial evaluation and that was assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) ((section 5103(a) notice is no longer required after service-connection is awarded).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records (STRs) are on file, as are statements from the Veteran's representative and VA examination reports.  VA examinations were conducted in April 2008 and February 2014.  
	
The Board also notes that actions requested in the prior remands have been undertaken.  Indeed, a VA examination was conducted and an opinion was obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 




II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Sacral Stress Fracture

Service connection for sacral stress fracture was granted effective February 26, 2008.  The Veteran is seeking an increased initial rating for her sacral stress fracture, currently evaluated as 0 percent disabling.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015), see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that the applicability of 38 C.F.R. § 4.59 is not limited to arthritis claims).  

The Veteran's sacral stress fracture is rated under Diagnostic Code 5236, which utilizes the General Rating Formula for Diseases and Injuries of the Spine ("General Rating Formula").

The General Rating Formula provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Note (1) to the General Rating Formula provides that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a.

In April 2008, the Veteran was afforded a VA examination.  At the time, she was 8 months pregnant.  She complained of fatigue, decreased motion, stiffness, weakness, spasms, and pain in the lower back with radiation to the right hip.  She also reported weekly flare ups of moderate severity lasting for hours.  The Veteran's impression was that during flare ups there was some loss of lumbar flexion from 10 to 70 degrees.  There were no episodes of incapacitating episodes requiring bed rest for the condition.  The physical examination showed spasm, atrophy, guarding tenderness, weakness and pain with motion on the left thoracic sacrospinalis.  The Veteran's gait was antalgic with a limp and had abnormal spinal curvatures.  According to the examiner, muscle spasm, tenderness, and guarding were not severe enough to be responsible for abnormal gait or abnormal spinal contour.  Strength was 4/5 or better throughout with normal muscle tone and no atrophy.  Sensory and reflex examinations were normal.  The spine was not ankylosed.  Range of motion testing of the thoracolumbar spine revealed flexion to 80 degrees, extension to 20 degrees, right lateral flexion to 20 degrees, left lateral flexion to 30 degrees and right and left rotation to 20 degrees, for a combined range of motion of 190 degrees.  The examiner noted pain with motion but no additional limitation of motion following repetitive motion due to pain, fatigue, weakness, or lack of endurance.  The examiner diagnosed the Veteran with lumbosacral chronic strain and recommended that she be provided another examination after her pregnancy. 

Following a remand, the Veteran was afforded another VA examination in February 2014.  The Veteran told the examiner that her symptoms were the same as they were in 2003 and never quite went away.  She complained that she sometimes had low back pain, as well as right or left hip pain and described the pain as throbbing and persistent which would come and go.  She reported that aggravating factors were moving too fast or prolonged sitting and that sometimes when she worked out she would get both back and bilateral hip pain.  The Veteran indicated that she estimated getting low back pain and bilateral hip pain once a week and that the pain usually lasted for one hour.  She reported that flare ups made her limp for a while and her right hip will freeze up.  Additionally, she stated that she took Tylenol to treat her pain and that she had not had treatment for her symptoms since military service.  

Upon range of motion testing of the thoracolumbar spine, the examiner revealed flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left rotation to 30 degrees, for a combined range of motion of 240 degrees; painful motion was present.  Range of motion did not change after repetitive use testing.  The Veteran had lumbosacral tenderness without paraspinal spasm.  Guarding or muscle spasm resulting in abnormal gait or abnormal spinal contour was not present.  Strength was 5/5 with no muscle atrophy.  Reflex and sensory examination was normal.  The examiner specifically found that the Veteran did not have ankylosis, radiculopathy, intervertebral disc syndrome, or other neurologic abnormalities or findings related to her back.  An MRI of the Veteran's pelvis did not show residual pathology from her sacral stress fracture.  The examiner diagnosed lumbosacral strain and sacral stress fracture.  The examiner opined that there was no objective evidence that the sacral fracture was the etiology of the lumbosacral strain and that there may be some loss of motion with repetitive use or painful motion but these symptoms were most likely due to the lumbosacral strain and not the sacral fracture.  

After review of the evidence of record, the Board finds that a 10 percent evaluation is warranted for her sacral stress fracture given the findings of painful motion during both her April 2008 and February 2014 examinations.  38 C.F.R. § 4.59.

However, the Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent.  Although she does have a history of sacral stress fracture, the February 2014 examination revealed normal bone and joints and her stress fracture pelvis sacrum healed.  Even considering functional loss and her subjective complaints, forward flexion of the thoracolumbar spine to 60 degrees or less, or a combined range of motion of 120 degrees or less, has not been shown such that a higher rating would be warranted, even after consideration of pain and the other symptoms described in DeLuca.  

The Veteran has reported flare ups of her disability, although the reported severity of the flare ups is somewhat unclear.  At the April 2008 examination, she reported weekly flare ups of moderate severity lasting for hours where there was some loss of lumbar flexion from 10 to 70 degrees.  At the February 2010 examination, the Veteran estimated getting low back pain and bilateral hip pain once a week and that the pain usually lasted for one hour; she also reported that flare ups made her limp for a while and her right hip will freeze up.  By the Veteran's own report she experiences flare ups for a few hours a week and the flare ups may be as minor as the presence of pain or as severe as major restriction of motion.   Given the frequency and effects of the reported flare ups, the Board finds that the currently assigned 10 percent rating - which considers pain, restricted motion, and painful motion - adequately contemplates the Veteran's level of disability.  

As the Veteran has motion of her spine and both examiners specifically found ankylosis was not present, a higher rating based on ankylosis is not appropriate.  Likewise, neurological testing was normal on both examinations, and the February 2014 examiner found that radiculopathy was not present.  Separate rating for neurological manifestations is not warranted.  

The Board recognizes that at times the Veteran has had spasm and guarding associated with her back disability, as well as an antalgic gait and abnormal spinal curvatures.  However, both examiners found that the Veteran did not have muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  

The Board further finds no other diagnostic code on which it could predicate the grant of a higher or separate rating.    

In summary, given the Veteran's consistent complaints of pain during certain activities, and after review of the objective medical evidence of record, the Board finds that a rating of 10 percent, but no higher, is warranted for her sacral stress fracture.  
Other Considerations

The Board has also considered whether referral for an extraschedular rating is warranted.  Extraschedular consideration requires a three-step inquiry.  See 38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

Regarding the Veteran's sacral stress fracture, the General Rating Formula for Diseases and Injuries of the Spine reasonably describes her disability level and symptomatology.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, supra.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, including the Veteran's reported symptomatology, the Board concludes that the schedular rating criteria reasonably describe her sacral stress fracture picture.  In short, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate. See Peake, 22 Vet. App. at 115.  Consequently, referral for extra-schedular consideration is not warranted. 

As a final matter, the Board notes that a claim for a total disability rating based on individual unemployability (TDIU) may be a component of a claim for higher rating if it is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran reported in her 2008 claim for service connection that her injuries hindered her ability to do a good job at work; however, she has not alleged that she is unable to work due to her service-connected sacral stress fracture and during each of the VA examinations, the Veteran was employed.  As the Veteran does not allege, and the evidence does not indicate, that she is unemployable on account of her service-connected sacral stress fracture, the Board finds that a claim for a TDIU has not been raised by the record.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine, but finds the preponderance of the evidence is against a rating higher than that assigned. 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A disability evaluation of 10 percent, but no higher, for a sacral stress fracture is granted. 


____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


